PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/586,996
Filing Date: 4 May 2017
Appellant(s): Ranganathan et al.



__________________
Matthew E. Vale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/29/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-6, 8-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2015/0361319) in view of Parker (FEVE Fluoropolymer Resins for High-Performance, Long-Life Coatings on Roof Surfaces).

(2) Response to Argument
B. 	The Invention of Claims 1, 3-6, 8-18, 21, and 22 are Obvious
The coating composition recited in claims 1, 3-6, 8-18, 21, and 22 is obvious and is not patentably distinguishable over the teachings of Gao and Parker.
Independent claim 1 recites coating composition comprising a polymeric binder comprising a first polymer, the first polymer including a fluoroethylene-alkyl vinyl ether (“FEVE”) copolymer, wherein the polymeric binder is dispersed in water; and a film forming lubricant comprising a second polymer, the second polymer comprising a fluoropolymer or silicone polymer, wherein the first polymer and second polymer are different, and wherein the coating composition is substantially free of organic solvents.
The Examiner has asserted that Gao discloses a polymeric binder comprising a fluoropolymer and a film forming lubricant comprising fluoropolymer or silicon polymer and 
However, Appellant asserts that Gao does not teach all of the elements of the coating composition recited in independent claim 1, specifically Gao does not discloses all of a polymeric binder comprising a fluoropolymer and a film forming lubricant comprising a fluoropolymer or silicon polymer.  This is because Appellant stated that Gao recites that its disclosure is directed to compositions “comprising a silicone oil or fluorosilicate fluid combined with a cross-linked silicone resins [sic].” Appellant goes on to say that Gao continues, “[t]he silicone resins forms a cross-linked polymer matrix, and the silicone oil or fluorosilicone fluid is embedded within the cross-linked polymer matrix of the silicone resin” and thus Appellant contends that it is clear that Gao does not disclose the claimed polymeric binder.  Appellant points to Para. 2 of the 132 declaration by Sathish Ranganathan and states that “Gao discloses a solvent-based system including a crosslinkable silicone resin as a binder” (emphasis added), and thus insists that Gao’s cross-linked silicone resin can only be directed as a binder.  Because Appellant argues that Gao’s cross-linked silicon resin can only be referred to as a binder, Gao fails to indicate that the binder is a fluoropolymer, much less a water-based FEVE copolymer.  
The examiner respectfully disagrees and contends that Gao discloses the composition as claimed.  Indeed Gao discloses a composition comprising a cross-linked silicone resin, however, 
Further, the examiner also has pointed out that Gao discloses that additional silicone resin and/or silicone oil or fluorosilicone fluid, which contains fluorine atoms, can be present in the composition ([0016] and [0042]).  This further concludes that multiple fluoropolymer is present in the application.  The examiner contends that any of these additional materials can also broadly read upon the claimed lubricant and/or binder.  Thus, it is the examiner’s contention that not only does the silicone resin correspond to the claimed silicone polymer (lubricant), but also 
In response to Gao not explicitly disclosing that the silicone resin is a “lubricant” and the fluorosilicone fluid and/or silicone oil that contains fluorine atom is a “binder”, the nomenclature of material does not give patentable weight.  Gao’s components are part of the coating composition and because Gao discloses similar material as claimed, Gao’s component would read upon the claimed structure.  See In re Danly, 263 F.2d 844, 847 (CCPA 1959) (holding that, “[r]egardless of the terminology used by the reference, claims are obvious where the prior art discloses or suggests the claimed structure”).  See also Fritch, 972 F.2d at 1264.  Because Gao discloses the materials and structure for the fluoropolymer binder and film forming lubricant as presently claimed, and for the reasons set forth, Gao discloses or suggest that the components as claimed is a “binder” and/or “lubricant” with the appropriate term weight as presently claimed.  

Appellant has submitted an affidavit that Gao fails to disclose a film forming lubricant because the silicone oil or fluorosilicone fluid of Gao is not a film forming lubricant since it will ultimately bleed out of the composition.  
The examiner respectfully disagrees.  As noted above, the examiner took the position that the silicone resin corresponds to the claimed film forming lubricant, not the silicon oil or 

	Appellant argues that it would not be obvious to modify Gao’s polymeric binder with the water-based FEVE copolymer described in Parker.   
The examiner respectfully disagrees.  As set forth above, Gao does discloses a fluoropolymer binder when taking the position that the fluorosilicone fluid corresponds to a fluoropolymer binder.  Further, appellant argues that Gao is a solvent-based, whereas the claimed invention is directed to water-based FEVE copolymer as a binder.  The examiner respectfully disagrees that Gao must be solvent based.  Gao discloses that the composition may optionally comprise of suitable solvents [0040].  Gao does not preclude from teaching a water-based solvent let alone that solvent must be present.  The examiner also notes that water is technically considered to be a solvent. Further, Parker was used as a teaching reference to explicitly disclose that FEVE can be use as modifiers to boost the weatherability of both solvent and water-based formulation (slide 32).  Because Parker does not disclose a restriction of the type of solvent used, as well as Gao, the combination between Gao and Parker has been deemed proper.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Linda Chau
/L.N.C/Examiner, Art Unit 1785     


                                                                                                                                                                                                   

Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787   
                                                                                                                                                                                                     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.